

116 S4840 IS: Ensuring Parity in MA for Audio-Only Telehealth Act of 2020
U.S. Senate
2020-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4840IN THE SENATE OF THE UNITED STATESOctober 21 (legislative day, October 19), 2020Mr. Roberts (for himself, Ms. Cortez Masto, Mr. Scott of South Carolina, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to require the inclusion of certain audio-only diagnoses in the determination of risk adjustment for Medicare Advantage plans, and for other purposes.1.Short titleThis Act may be cited as the Ensuring Parity in MA for Audio-Only Telehealth Act of 2020.2.Requiring the inclusion of certain audio-only diagnoses in the determination of risk adjustment for Medicare Advantage plansSection 1853(a)(1) of the Social Security Act (42 U.S.C. 1395w–23(a)(1)) is amended by adding at the end the following new subparagraph:(J)Inclusion of certain audio-only diagnoses for purposes of risk adjustment(i)In generalFor purposes of determining the appropriate adjustment for health status under subparagraph (C)(i) for plan years 2020 and 2021 (and for such other plan years determined appropriate by the Secretary), the Secretary, in determining the diseases or conditions of an individual, shall take into account a qualified diagnosis (as defined in clause (ii)) made with respect to such individual by a qualified provider (as so defined) via telehealth regardless of whether such diagnosis so made included the use of video communications. (ii)DefinitionsFor purposes of this subparagraph:(I)Qualified diagnosisThe term qualified diagnosis means a diagnosis made with respect to a chronic disease or condition of an individual during a plan year if such diagnosis was also made with respect to such individual in one of the last of the 3 plan years preceding such plan year.(II)Qualified providerThe term qualified provider means, with respect to a qualified diagnosis made with respect to an individual during a plan year, a provider of services, clinician or supplier that—(aa)furnished an item or service to such individual during the 3-year period ending on the date such diagnosis was so made; or(bb)is in the same practice (as determined by tax identification number) of a provider of services or supplier who furnished such an item or service to such individual during such period..3.Requiring parity in telehealth payments during the COVID–19 emergencySection 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended by adding at the end the following new paragraph:(9)Special rule for telehealth payment parity during the COVID–19 emergencyIn the case of a telehealth service furnished during the emergency period described in section 1135(g)(1)(B) for which payment may be made under this subsection (including any service for which payment may be so made due to application of a waiver made under section 1135(b)), the amount of such payment shall be equal to the amount that would have been paid for such service had such service been furnished in-person..